 



2010 Edition

 

Maximum Amount Guarantee Contract

(Applicable to guarantee provided by individual)



 



  [ex10-63logo1.jpg] 上海银行     Bank of shanghai  



 

 

 

 

Maximum Amount Guarantee Contract

 

(Applicable to guarantee provided by individual)

 

Contract No.: 2DBSX1781202002102

 

Guarantor: Xu Kecheng, Zhou Fangqin        ID number: 330522196208244514

 

                                                               33052219640125452X

 

Registered residence: Changxing County        Post code:

 

Actual residence:                                 Post code:

 

Home tel:                                 Mobile phone:

 

Employer:                                 Position:

 

Address of employer:                                 Post code:

 

Tel of employer:                                E-mail:

  

Creditor: Bank of Shanghai Co., Ltd. Songshan Branch

 

Principal business location:                             Post code:

 

Tel:_________________              Fax:

 

Legal representative

(or person in charge): Ye Jixiong                             Position:

 

Authorized person:______________                    Tel:

 

Contact person:____________                     Tel:

 

E-mail:_______________                     Website:

 

 

 

 

In order to clarify rights and obligations of both parties, Creditor and
Guarantor conclude this contract in accordance with Property Law of the People’s
Republic of China, Security Law of the People’s Republic of China and other
laws, regulations and financial regulatory provisions.

 

(Note: please make selection from options where there is “o”. Marking “ü” in the
“o” indicates the according option is applicable, and marking “X” indicates not
applicable.)

  

Article 1.    Main Credit

 

The Main Credit secured under this Contract is the principal of credit
(including principal of borrowing, discount amount, disbursement, etc.) occurred
under a series of contracts (hereinafter referred to as “Main Contract”)
concluded by Creditor and the Debtor, Zhejiang Changsheng Electric Co., Ltd.
during credit occurrence period provided in the Article 2 of this Contract, for
business such as comprehensive credit granting, loan, project financing, trade
financing, discount, overdraft, factoring, inter-bank lending and repurchase,
loan commitment, guarantee, L/C, acceptance of bill, etc. (or a combination of
several categories of business).

  

Article 2.     Occurrence Period of Credit

 

The occurrence period of credit commences on February 16, 2012 and ends on
February 16, 2013. Any credit granting business occurring during the above
period, whether its maturity date is after the end of such period or not, will
bring out the credit secured under this Contract.

  

Article 3.     Maximum Amount of Secured Main Credit

 

The maximum amount of the balance of the Main Credit secured under this Contract
does not exceed:

 

þ Sixty million (in capitalized words) in RMB (currency);

 

x        /       (in capitalized words) in       /       (currency);

 

x        /       (in capitalized words) in       /       (currency).

 

Balance of the Main Credit = accumulative outstanding amount of Main Credit –
accumulative liquidated amount of Main Credit, and the Guarantor agrees that the
above balance is that beyond the equal credit amount which is secured by Debtor
or third party’s pledge with deposit, certificate of deposit or national
government debt.

 

If the Main Credit is granted with mixture of RMB and foreign currency, the
maximum balance of the Main Credit means RMB balance.

 

 

 

 

Article 4.    Liquidation Term of Debt

 

Liquidation term of the debt by Debtor is the repayment term provided in the
Main Contract mentioned in the Article 1 of this Contract.

 

Article 5.     Guarantee Method

 

Guarantor provides the joint and several guarantees to Creditor for the secured
credit.

 

Article 6.     Scope of Guarantee

 

6.1.The scope of guarantee covers: the Main Credit’s principal, interest,
penalty interest, liquidated damages, compensations as provided in the Article 1
of this Contract, and bank expenses in connection with the Main Credit
(including but not limited to (charges for opening L/C, L/C amendment,
endorsement of B/L, acceptance, collection, risk undertaking, and notarization
fee, registration fee and insurance fee, etc.), and expenses for realization of
the credit (including but not limited to payment demanding expense, litigation
fee, property preservation fee, enforcement fee, lawyer’s fee, expenses on
disposal of collaterals, announcement fee, auction fee, transfer fee, business
trip cost, etc.) and other damages caused by Debtor to the Creditor (all of the
above can be referred to hereinafter as “the secured credit”).

6.2.If the scope of guarantee exceeds maximum main credit limit as provided in
the Article 3 of this Contract, Guarantor shall still undertake the security
liability.

6.3.If it is provided in the Main Contract that Debtor shall but fails to pay or
fully pay the deposit, Guarantor is liable to make such payment instead of
Debtor.

 

Article 7. Duration of Guarantee

 

7.1.Duration of guarantee is two years, commencing from the date on which each
debt under the Main Contract become mature. In case that the debt under the Main
Contract is divided into several parts (such as drawings by installments) and
their maturity dates are different from each other, the duration of guarantee
shall be two years commencing upon the last Main Credit become mature. If
Creditor collects the credit ahead of schedule due to default of Debtor,
Guarantor shall also undertake the guarantee liability ahead of schedule.

7.1.1.Main Credits arising out of loan, project financing, discount, overdraft
and inter-bank lending shall become mature on the repayment date agreed in the
Main Contracts respectively.

7.1.2.Main Credits arising out of L/C, Letter of Guarantee (LOG) shall become
mature on the repayment date indicated in the Payment Notice issued by Creditor.

7.1.3.Main Credits arising out of documentary credit for import and export,
advance against documentary collection, export invoice discounting and loan
package shall become mature on the expiration date of financing provided in the
contract.

7.1.4.If Creditor and Debtor agree on extension of the debt, maturity date of
the Main Credit shall be the expiration date of the extended period; and if
Creditor announces the debt becomes mature ahead of schedule, the maturity date
shall be the announced early expiration date.

7.2.The period within which Guarantor shall be liable for the deposit which
shall be paid or increased by Debtor is two years upon Creditor demanding such
payment or increase; if Creditor demands such payment or increase by
installments, the period shall be two years upon each installment.

7.3.In case Debtor fails to liquidate the entire or part of the debt upon
expiration of the term, Creditor is entitled to claim liquidation of such debt
to the Guarantor.

 

 

 

 

Article 8. Sequence of Liquidation

 

Except for otherwise agreed on by both parties, any payment to Creditor by the
Guarantor for undertaking the guarantee liability shall disburse items in the
following sequence: (1) expenses and tax due to Debtor under the Main Contract;
(2) compensation; (3) liquidated damages; (4) overdue payment interest and
penalty interest arising under the Main Contract; (5) interest arising under the
Main Contract; (6) principal and other payables under the Main Contract.

 

Article 9. Representation and Undertaking

 

9.1.Guarantor represents hereby that:

 

9.1.1.Guarantor is a natural person with full civil capacity, and also has the
civil capacity to execute and perform this Contract;

 

9.1.2.Guarantor has obtained necessary authorization to execute and perform
obligations under this Contract, and such act does not violate any laws and
regulations; execution of this Contract is the real intention of Guarantor
himself/herself;

 

9.1.3.Performance and enforcement of this Contract will neither conflict with
laws and regulations Guarantor is subject to, nor violate any document signed by
Guarantor;

 

9.1.4.Guarantor does not conceal any mediation, arbitration, litigation,
enforcement, claim and other events which may threaten Creditor’s benefit and
none of Guarantor’s assets are subject to attachment, lien, freezing and other
enforcement measures;

 

9.1.5.All the materials and certificates provided by Guarantor to Creditor are
of authenticity, legality and validity.

 

9.2.Guarantor undertakes hereby that:

 

9.2.1.Guarantor will accept and assist Creditor to verify his/her security
qualification, authorization, credit status, authenticity of his/her consent to
provide guarantee;

 

9.2.2.Guarantor has acknowledged that his/her security liability may be exceed
the maximum amount of Main Credit;

 

9.2.3.If there are any other property security for the Main Credit, Creditor may
choose to exercise other property security rights or claim to Guarantor for
guarantee liability, and Guarantor abandons the right of defense on other
property security, security sequence, change of security property and
performance sequence of the guarantee under this Contract;

 

9.2.4.Guarantor will provide credit reference materials including but not
limited to his/her individual income tax return, deposit certificate, personal
credit report;

 

9.2.5.The guarantee liability of Guarantor will not change along with changes on
his/her position, income status and other similar circumstances;

 

9.2.6.This Contract will not be terminated along with or affected by death of
Guarantor, and Guarantor is willing to undertake liquidation liability with all
of his/her heritage or property; Guarantor’s heritage administers and inheritors
are bound by the Guarantee Contract;

 

 

 

  

9.2.7.During the valid term of this Contract, Guarantor (including common
proprietors to his/her properties on the basis of marriage or family
relationship) is prohibited to transfer or destroy his/her personal property;

 

9.2.8.During the valid term of this Contract, in case Guarantor’s registered
residence, actual residence, contact ways, employer, employer’s address,
position and other personal basic information change, he/she shall notice in
written to the Creditor within three days upon such changes.

 

9.2.9.Guarantor shall notice in written to Creditor immediately upon occurrence
of the following events:

 

9.2.9.1.Guarantor involves or is likely to involve in significant litigation,
arbitration, administrative proceeding or other judicial proceeding with adverse
impact;

 

9.2.9.2.Guarantor suffers serious sickness or significant accidents;

 

9.2.9.3.Other events which, to the knowledge of Guarantor, may adversely affect
his/her performance of obligations herein.

  

Article 10. Realization of Security Rights

 

10.1.Upon occurrence of the following circumstances, Creditor is entitled to
require Debtor liquidate the secured credit within ten working days upon receipt
of the notice, which specifies total amount of the secured credit, detail of
each credits within the scope of secured credits (including amount, term,
category, etc.). The notice shall bind both parties, except that calculation and
content in the notice has clear errors:

 

10.1.1.Debtor fails to liquidate any debt under the Main Contract mentioned in
the Article 1 of this Contract when it is mature;

 

10.1.2.Debtor breaches the Main Contract or due to the default of Guarantor,
Creditor requires Guarantor undertake guarantee liability;

 

10.1.3.Debtor or Guarantor suffers bankruptcy, dissolution, liquidation, or
Business License revoked, serious disease, accident, or gets involved in
significant civil litigation, criminal litigation, or arbitration which affects
the realization of the credit;

 

10.1.4.Debtor fails to pay the deposit as required in the Main Contract, and
Guarantor refuses to pay instead of the Debtor;

 

10.1.5.Guarantor breaches his/her representations and undertakings herein or
fails to perform other obligations herein;

 

10.1.6.Other circumstances which affects realization of the credit.

  

 

 

  



Article 11. Rights and Obligations of both Parties

 

11.1.Rights and obligations of Guarantor

 



11.1.1.Guarantor is obliged to, within ten days upon receipt of Creditor’s
notice as provided in the Article 10.1 of this Contract, pay the secured credit
amount demanded in the notice and determined as per this Contract.

 

11.1.2.The guarantee provided by Guarantor under this Contract is of severalty,
and if there is any other security provided by third party, Guarantor shall
still undertake the entire guarantee liability except as otherwise agreed by
Creditor.

 

11.1.3.Duties and liabilities of Guarantor under this Contract will not be
released or affected by any of the following matters:

 

11.1.3.1.Creditor grants a grace period for Debtor to pay off the debt or
reconciliates with Debtor on liquidation of the debt;

 

11.1.3.2.Any right in connection with Debtor is established, modified or
terminated;

 

11.1.3.3.Any other security for the secured credit is modified, delayed,
becoming mature ahead of schedule, released, or cancelled partly or entirely;

 

11.1.3.4.Obligations of Debtor under the Main Contract are affected due to
Debtor’s bankruptcy, liquidation, dissolution or being subject to laws,
regulations or administrative decrees.

 

11.1.4.The Main Contract’s change bilaterally agreed Creditor and Debtor without
increasing Guarantor’s guarantee liability, is not necessary to obtain
Guarantor’s consent, and Guarantor is not released from the joint and several
liability due to that.

 

11.1.5.During the valid term of this Contract, without Creditor’s consent,
Guarantor is prohibited to provide security for any other third party.

 

11.2.Rights and obligations of Creditor

 

11.2.1.Creditor is entitled to, at any time, require Guarantor provide
references of credit such as individual income tax return, certificate of
deposit, personal credit report which may reflect his/her economic status.

 

11.2.2.If Guarantor fails to perform obligations herein, Creditor may directly
deduct amount from his/her account in Bank of Shanghai Co., Ltd. (including any
branches and sub-branches), which is equal to the secured credit.

 

11.2.3.The guarantee under this Contract is independent from any other security
which Creditor currently holds or may obtain in the future. Creditor may
directly exercise security rights as provided in this Contract without
exercising other security rights firstly.

 

11.2.4.Creditor failing or delaying to exercise any part or all the rights
hereunder, or allowing Debtor to delay the repayment shall not be considered as
waiver of such rights, except that the Creditor abandons rights hereunder in
written.

 

 

 

  

Article 12. Validity, Amendment and Termination of Contract



 

12.1.This Contract will enter into force upon signature of Guarantor, and
execution of legal representative (person in charge) or authorized person of
Creditor as well as its company seal affixed herein.

 

12.2.Upon effectiveness of this Contract, any party herein shall not amend or
terminate ahead of schedule, this Contract without the other party’s consent.
And any amendment or termination of this Contract shall be valid upon contract
concluded by both parties in written on the basis of negotiation.

  

Article 13. Severalty of Contract

 

13.1.This Contract is valid in severalty from the Main Contract, and the
invalidity of the Main Contract will not affect this Contract’s validity.
Guarantor shall undertake the civil liabilities for Debtor, arising out of the
Main Contract becoming invalid entirely or in part.

 

13.2.Any provision in this Contract being decided invalid will affect neither
the remaining provisions’ validity nor Creditor’s rights hereunder.

  

Article 14. Liability of Default

 

After this Contract enters into force, both parties shall perform obligations
herein, any party’s failure to perform all or part of which will result in
according liability of default, and the violating party shall indemnify the
other party all the loss arising therefrom.

  

Article 15. Governing Law and Resolution of Dispute

 

15.1.This Contract is governed by and shall be construed in accordance with
Chinese laws.

 

15.2.Any dispute arising in connection with performance of this Contract may be
resolved by negotiation, or directly filed to the people’s court at Creditor’s
location.

 

15.3.In the event that this Contract is notarized for enforcement, and Debtor
fails to liquidate the entire or part of the debt when it becomes mature, or
Creditor demands liquidation of the debt ahead of schedule due to the Debtor’s
default, Creditor may directly apply for enforcement.

  

Article 16. Force Majeure

 

Any party, who is not able to perform this Contract due to force majeure, shall
notice the other party in written within ten days upon occurrence of the force
majeure event as well as provide written evidence issued by the competent
authority.

  

Article 17. Notice and Delivery

 

17.1.Notice on relevant matters required in this Contract by one party shall be
in written and delivered to actual residence or principal business address of
the other party.

 

 

 

  

17.2.When being sent to address mentioned in the above paragraph, the notice is
deemed to be delivered upon receipt with signature by the receiver in case of
sent by personal service, or upon receipt of the telegram or fax by the receiver
in case of sent by telegram or fax, or on the date of postmark affixed in the
registered mail in case of sent by mail.

  

Article 18. Unmentioned Matters

 

Any matter not mentioned herein shall be subject to relevant laws, regulations
and financial regulatory provisions of China.

  

Article 19. Note

 

19.1.Before execution of this Contract, Creditor has made detailed introduction
and explanation to provisions herein. Both parties have no doubt on all the
provisions and understand the exact legal meaning to provisions on rights and
obligations hereunder, and which release or restrict party’s liability.

 

19.2.Rights and obligations of Creditor under this Contract may be exercised and
performed by Creditor itself or by superior organs which control it.

  

Article 20. Supplementary Articles

 

1.Guarantor agrees that, during the valid term of security hereunder, when the
holder of commercial acceptance bill honored by Debtor applies discount business
to Creditor, the Agreement on Assurance of Discount of Commercial Acceptance
Bill and specific Contract on Discount of Commercial Bills shall be considered
as the Main Contract referred in this Contract, and the discount amount is
included in the guarantee limit and covered in the scope of security hereunder.
Guarantor agrees to undertake joint and several liabilities for that as provided
in this Contract.

 

2.Guarantor agrees that, in case of opening L/C, LOG or Standby L/C (SLC) by
Creditor upon request of Debtor, amendment to such L/C, LOG or SLC agreed by
Creditor and Debtor will not be subject to consent of or additional notice to
Guarantor, and such amendment shall be deemed permitted in advance by Guarantor
and Guarantor’s security liability will not decrease accordingly due to this.

  

 

 

 

Article 21. Counterpart of Contract

 

Original of this Contract is prepared and executed in duplicate, one for
Creditor, one for Guarantor, and        /       for public notary office. Number
of counterparts shall be decided depending on necessity and the counterparts
have the same legal effect with the original.

  

Creditor: [ex10-63logo2.jpg] Guarantor: [ex10-63logo3.jpg]

 

Legal representative (person in charge)    (personal stamp)

 





or authorized person: [ex10-63logo4.jpg]

  

Date of execution: February 16, 2012

 

Location of execution: Songshan Branch of Bank of Shanghai



 



 

 



 

[ex10-63pg1.jpg]

 



 

 

 

[ex10-63pg2.jpg] 

 



 

 

 

[ex10-63pg3.jpg] 

 



 

 

 

[ex10-63pg4.jpg] 

 



 

 

 

[ex10-63pg5.jpg] 

 



 

 

 

[ex10-63pg6.jpg] 

 



 

 

 

[ex10-63pg7.jpg] 

 



 

 

 

[ex10-63pg8.jpg] 

 



 

 

 

 

[ex10-63pg9.jpg] 

 



 

 

 

[ex10-63pg10.jpg] 

 



 

 

 

[ex10-63pg11.jpg] 

 



 

 

 

[ex10-63pg12.jpg] 

 



 

 